UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 17, 2011 Tyson Foods, Inc. (Exact name of Registrant as specified in its charter) Delaware (State of incorporation or organization) 001-14704 (Commission File Number) 71-0225165 (IRS Employer Identification No.) 2200 Don Tyson Parkway, Springdale, AR 72762-6999 (479) 290-4000 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Not applicable (Former name, former address and former fiscal year, if applicable) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective November 17, 2011, the Board of Directors of Tyson Foods, Inc. (“Tyson”) elected Gaurdie E. Banister Jr.as a member of Tyson's Board of Directors. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TYSON FOODS, INC. Date: November 18, 2011 By: /s/ R. Read Hudson Name: R. Read Hudson Title: Vice President, Associate General Counsel and Secretary 3
